Case: 2:19-cv-02438-EAS-CMV Doc #: 39 Filed: 07/10/20 Page: 1 of 1 PAGEID #: 220




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JASON ALAN SANDERS,

                      Plaintiff,
                                                              Case No.: 2:19-cv-2438
vs.                                                           Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Vascura

SERGEANT SHRADER, et al.,

                      Defendants.

                                             ORDER

       On June 2, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s case be dismissed pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute (ECF No. 37). The parties were advised of their

right to object to the Report and Recommendation and of the consequences of their failure to do

so. There has nevertheless been no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. This case is

hereby DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b). Should Plaintiff re-file

this action, he must list this action as a related case. The Clerk shall remove ECF No. 37 from

the Court’s pending motions list and close this case.

       IT IS SO ORDERED.

                                                        s/Edmund A. Sargus, Jr. 7/10/2020 ___
                                                        EDMNUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE
